Citation Nr: 1227946	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  08-34 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for coronary artery disease.  

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

5.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

6.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

7.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from February 1966 to February 1970, including service in the Republic of Vietnam from September 1967 to October 1968.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of a special processing unit known as the Tiger Team at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The appellant's claim is in the jurisdiction of the RO in Pittsburgh, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for eye disability, hypertension, coronary artery disease, and peripheral neuropathy of the upper and lower extremities.  He contends that he developed these conditions either as a result of his exposure to Agent Orange in Vietnam or secondary to his service-connected diabetes mellitus.  

The record on appeal contains post-service VA and private clinical records documenting complaints of potential complications of diabetes mellitus, including blurry vision, numbness in the upper and lower extremities, hypertension, venous insufficiency, and erectile dysfunction.  

In addition, in support of his claim, the appellant has submitted December 2005 and January 2006 letters from his private treatment provider, Gary Pasqualicchio, D.O., who noted that the appellant had a history of exposure to Agent Orange in Vietnam.  Dr. Pasqualicchio noted that the appellant had reported a history of blurring vision off and on since his exposure to Agent Orange in Vietnam.  He also indicated the appellant's exposure to Agent Orange in Vietnam may have contributed to his current hypertension, diabetes mellitus, and coronary artery disease.  

Despite this evidence, the Board observes that the appellant has never been afforded a VA diabetes mellitus examination, including for the purpose of identifying all complications and/or secondary conditions.  Indeed, the record shows that the RO awarded service connection for diabetes mellitus and assigned an initial rating based solely on private clinical records.  Given the evidence of record assembled in support of this appeal, however, the Board finds that a VA medical examination is necessary to determine whether the appellant currently has an eye disability, hypertension, coronary artery disease, and peripheral neuropathy of the upper and lower extremities, and whether such conditions are causally related to his active service or his service-connected diabetes mellitus.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

Here, the Board observes that the record contains some indication that the RO may have attempted to schedule a VA diabetes mellitus examination in 2007, but the examination was never completed.  This has not escaped the attention of the appellant's representative, who has requested a remand of this matter for the purpose of obtaining the necessary examination.  See July 2012 written brief.  

In addition, the Board notes that although the appellant was afforded a VA medical examination in January 2012 in connection with his claim of service connection for coronary artery disease, another examination is necessary.  According to the examination report, the examiner concluded that there was insufficient evidence to warrant a diagnosis of ischemic heart disease and it would be mere speculation to state that the appellant has ischemic heart disease.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that before the Board can rely on an examiner's conclusion that providing an opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2011).  If not, "it is the Board's duty to remand for further development."  Id.  In this case, the Board finds that the basis for the examiner's conclusion is unclear.  Although diagnostic testing was conducted in connection with the appellant's examination, it does not appear that the examiner was provided with the appellant's claims folder for review in connection with the examination.  This fact raises significant questions regarding the probative value of the examiner's opinion.  In that regard, the Board notes that the January 2012 examination report indicates that the appellant had never been diagnosed as having a heart condition.  As set forth above, however, the record on appeal contains a December 2005 letter from the appellant's treatment provider indicating that appellant's current coronary artery disease may be due to Agent Orange exposure.  Under these circumstances, the Board finds that another VA medical examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA medical examination for the purposes of identifying the nature and etiology of any current eye disability, hypertension, coronary artery disease, and peripheral neuropathy of the upper and lower extremities.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to the following:  

Is it at least as likely as not that the appellant currently has any current eye disability other than a refractive error; hypertension; coronary artery disease; or peripheral neuropathy of the upper and/or lower extremities.  

If any of these disabilities is identified on examination, is it as least as likely as not that such disability (1) is causally related to the appellant's active service or any incident therein, including exposure to Agent Orange; or (2) is causally related to or aggravated by any service-connected disability, including his service-connected diabetes mellitus.  

2.  After conducting any additional development deemed necessary, the RO should reconsider the appellant's claims, considering all the evidence of record.  If the claim remains denied, the appellant and his representative should appoint should be provided with a supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


